Citation Nr: 1019342	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder secondary to service-connected lumbar spine 
disability.

2.  Entitlement to service connection for a left hip disorder 
secondary to service-connected lumbar spine disability.

3.  Entitlement to service connection for a right knee 
disorder secondary to service-connected lumbar spine 
disability.

4.  Entitlement to service connection for a right shoulder 
disorder to include as secondary to service-connected lumbar 
spine disability.

5.  Entitlement to service connection for a left shoulder 
disorder to include as secondary to service-connected lumbar 
spine disability.

6.  Entitlement to service connection for a cervical spine 
disorder to include as secondary to service-connected lumbar 
spine disability.

7.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left knee disorder.

8.  Entitlement to a disability rating in excess of 40 
percent for service-connected lumbar spine disability.

9.  Entitlement to an effective date earlier than April 29, 
2006, for a disability rating in excess of 20 percent for 
service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Procedural history

In an unappealed December 1967 rating decision, the RO denied 
the Veteran's claim for entitlement to service connection for 
a left knee disorder.

In a March 2004 rating decision, the RO denied the Veteran's 
claims for entitlement to service connection for bilateral 
hands, left hip, neck, bilateral shoulders, right knee as 
secondary to left knee, and declined to reopen the Veteran's 
claim for entitlement to service connection for a left knee 
disorder.

In May 2004, the Veteran submitted a claim for an increased 
disability rating for his service-connected lumbar spine 
disability and sought, among other things, entitlement to 
service connection for the left shoulder, left hip and left 
knee, all secondary to the service-connected lumbar spine 
disability.  In a separate May 2004 claim, the Veteran sought 
entitlement to service connection for a cervical spine 
disorder secondary to the service-connected lumbar spine 
disability.  In June 2004, the Veteran submitted a claim for 
a right shoulder disorder secondary to the service-connected 
lumbar spine disability.  Last, in July 2004, the Veteran 
submitted a claim for right knee and right hip disorders both 
secondary to the service-connected lumbar spine disability.  

In a December 2004 rating decision, the RO denied all service 
connection claims and continued a 20 percent disability 
rating for the service-connected lumbar spine disability.  
The Veteran disagreed and perfected an appeal to the issues 
of an increased disability rating, bilateral hip, bilateral 
knee, cervical spine and bilateral shoulder disorders.

In a November 2006 rating decision, the RO granted a 40 
percent disability rating for service-connected lumbar spine 
disability effective April 29, 2006.  The Veteran disagreed 
with the effective date of the increased disability rating 
and perfected an appeal.

In February 2008, the Veteran and his representative 
presented evidence and testimony at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In a May 2008 decision, the Board remanded the claims for 
further development.

Clarification of issues on appeal

As indicated in the procedural history above, the Veteran 
submitted a claim to reopen a previously denied claim for 
entitlement to service connection for a left knee disorder in 
addition to seeking service connection for bilateral hand, 
bilateral shoulder, left hip and arthritis of the spine.  In 
a March 2004 rating decision, the RO declined to reopen the 
Veteran's left knee claim because the evidence presented was 
not new and material, and also denied service connection for 
the bilateral hands, left hip, neck, bilateral shoulder, and 
right knee secondary to the left knee.  There is no notice of 
disagreement (NOD) of record that specifically addresses the 
March 2004 rating decision.

Instead, the record shows that the Veteran submitted a May 
2004 claim seeking service connection for a left knee 
disorder, a left shoulder disorder and a left hip disorder, 
all secondary to the service-connected lumbar spine 
disability.  As noted above, in separate claims, the Veteran 
sought service connection for degenerative joint disease 
(DJD) of the cervical spine, right shoulder and right knee, 
all secondary to the service-connected lumbar spine 
disability.  The RO denied that claim in a November 2004 
rating decision that addressed only the issues of secondary 
service connection.  

The Veteran submitted a March 2005 NOD specifically 
indicating on the NOD that he was disagreeing with the 
November 2004 rating decision, and specifically disagreeing 
with the bilateral hip condition, bilateral knee condition, 
DJD of the cervical spine and bilateral shoulder condition.  
The Veteran, however, stated in the text of his NOD that his 
claim was wrongly decided because the accident he suffered in 
Germany during service caused injury to his bilateral hips, 
bilateral knees, bilateral shoulders and cervical spine.  In 
other words, the Veteran specifically disagreed with the 
decision regarding direct service connection claims and 
implicitly disagreed with the separate decision regarding 
secondary service connection claims.  

The Board observes that the Veteran's March 2005 NOD was 
received by the RO on March 21, 2005.  The March 2004 rating 
decision was sent to the Veteran under a cover letter dated 
April 2, 2004.  Thus, the Veteran's March 2005 NOD was 
received by the RO within the time limit provided by statute 
for the March 2004 rating decision.

Next, the Board observes that the December 2005 statement of 
the case (SOC), the RO addressed the issues of entitlement to 
service connection for the claimed disorders on solely the 
basis of secondary service connection.  The Veteran's January 
2006 VA Form 9 substantive appeal purports to appeal all the 
issues addressed in the December 2005 SOC.  The record shows 
that the RO failed to address the direct service connection 
issues in a SOC.

Generally, the lack of a SOC addressing an issue would 
foreclose the Board's jurisdiction to decide that issue.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where an NOD is filed, but an SOC has not been issued, 
the Board must remand the claim so that an SOC may be issued.  
The Board notes, however, that in Roebuck v. Nicholson, 20 
Vet. App. 307 (2006), the Court held that although there may 
be multiple theories or means of establishing entitlement to 
a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute the 
same claim.  In this case, the Board finds that all issues 
have been addressed in the December 2005, but that not all 
theories were addressed.  For that reason, the Board will 
address the Veteran's claim for entitlement to service 
connection for all the claims under both direct and secondary 
service connection theories.

The Board observes that the Veteran is not prejudiced by the 
lack of a SOC regarding direct service connection because the 
Board will address the theories de novo as though they had 
been considered by the RO.  The Board further notes that were 
the issues to be remanded to the RO to issue a SOC addressing 
various service connection theories, the Veteran's 
entitlement to a decision on his claims would only be delayed 
further; such delay could prejudice the Veteran.

The issues of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the credible medical evidence supports 
a conclusion that the Veteran's right hip condition is 
unrelated to his active duty military service and is not 
related to his service-connected lumbar spine disability.

2.  A preponderance of the credible medical evidence supports 
a conclusion that the Veteran's left hip condition is 
unrelated to his active duty military service and is not 
related to his service-connected lumbar spine disability.

3.  A preponderance of the credible medical evidence supports 
a conclusion that the Veteran's right knee condition is 
unrelated to his active duty military service and is not 
related to his service-connected lumbar spine disability.

4.  A preponderance of the credible medical evidence supports 
a conclusion that the Veteran's right shoulder condition is 
unrelated to his active duty military service and is not 
related to his service-connected lumbar spine disability.

6.  A preponderance of the credible medical evidence supports 
a conclusion that the Veteran's left shoulder condition is 
unrelated to his active duty military service and is not 
related to his service-connected lumbar spine disability.

7.  A preponderance of the credible medical evidence supports 
a conclusion that the Veteran's cervical spine condition is 
unrelated to his active duty military service and is not 
related to his service-connected lumbar spine disability.

8.  The August 1967 rating decision is final.

9.  Evidence received since the August 1967 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a left knee 
disorder.

10.  The Veteran's service-connected lumbar spine disability 
is manifested by thoraco-lumbar active motion ranges of 
motion as flexion from 0-to-30 degrees; extension from 0-to-5 
degrees; left and right lateral flexion from 0-to-5 degrees; 
right and left lateral rotation from 0-to-5 degrees, without 
ankylosis.

11.  The Veteran's claim of entitlement to an increased 
disability rating for service-connected lumbar spine 
disability was received on May 19, 2004.  Within a one year 
prior to that date it was not factually ascertainable that 
the Veteran was entitled to a disability rating in excess of 
20 percent.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right hip 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

2.  Entitlement to service connection for a left hip disorder 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

3.  Entitlement to service connection for a right knee 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

4.  Entitlement to service connection for a right shoulder 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

5.  Entitlement to service connection for a left shoulder 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

6.  Entitlement to service connection for a cervical disorder 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

8.  The criteria for a disability rating in excess of 40 
percent are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).

9.  The criteria for an effective date earlier than April 29, 
2006, for the assignment of a disability rating of 40 percent 
for service-connected lumbar spine disability are not met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§  3.400; 
4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he suffers from bilateral knee, 
bilateral hip, bilateral shoulder and cervical spine 
disorders as a result of his service-connected lumbar spine 
arthritis and herniated disc disability.  He seeks 
entitlement to service connection for all conditions and 
seeks to reopen the claim of entitlement to service 
connection for a left knee condition.  In addition, he 
contends that his lumbar spine disability is worse than VA 
has assessed and further contends that he is entitled to an 
earlier effective date for disability rating in excess of 20 
percent.

The Board will address preliminary matters and then render a 
decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further evidentiary development.  Specifically, the Board 
noted that the record included a reference that the Veteran 
was receiving Social Security Administration (SSA) benefits, 
but that there were no SSA records in the Veteran's VA claims 
folder.  Pursuant to the Court's holding in Murincsak v. 
Derwinski, 2. Vet. App. 363 (1992), the Board directed VBA to 
obtain any pertinent SSA records.

The record now includes an October 2009 response from SSA 
indicating that a search did not reveal any medical records 
pertaining to the Veteran and that a further search would be 
futile.  Although VBA is required to comply with remand 
orders, it is substantial compliance, not absolute compliance 
that is required.  See Dyment v. West, 13 Vet.App. 141, 146-
47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Board finds that VBA substantially complied 
with the remand order.

Duties to notify and assist 

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The Veteran was informed in letters dated November 2003 and 
June 2004 of that to establish a claim for service 
connection, the evidence must show a current disability, an 
incident, disease or injury during service, and a connection 
between the current disability and the incident, disease or 
injury incurred during service.  The Veteran was informed in 
letters dated June and August 2004 from the RO that to 
establish a claim for service connection on a secondary 
basis, the evidence must show that he has a current physical 
or mental disability and that there must be medical evidence 
to support a connection between his current disability and a 
service-connected disability.  The June 2004 letter also 
informed the Veteran that in order to establish an increased 
disability rating claim the evidence had to show that his 
service-connected disability had gotten worse.  Finally, the 
Veteran was informed in a January 2007 letter of how VA 
determines a disability rating and an effective date, in 
accordance with the Court's holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

This case also contains an issue of whether new and material 
evidence has been submitted.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  

Here, the Veteran was informed of what new and material 
evidence was in the November 2003 letter; however the Veteran 
was not informed of the basis for the prior denial for 
service connection or of what evidence was needed to 
substantiate his claim.  The Board, however, finds that new 
and material evidence has been submitted and reopens the 
claim.  Thus, any deficiency in notice under Kent could not 
result in any prejudice to the Veteran.

The notices were sent prior to the date of the last 
adjudication of the Veteran's claim in December 2009, and 
were made prior to the Veteran's hearing before the VLJ.  
Thus, the Veteran had a meaningful opportunity to participate 
in the adjudication of his claim.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).

As noted, statutes require VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the their claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  The Board observes that 
the RO has obtained private medical records identified by the 
Veteran, VA treatment records, service treatment records and 
has unsuccessfully sought to obtain medical records held by 
the Social Security Administration (SSA).  In addition, the 
Veteran was provided with medical examinations, including 
those in November 2004 which addressed his claims for service 
connection and the increased disability rating for his 
service-connected lumbar spine disability.  The Board finds 
that under the circumstances of this case VA has satisfied 
the notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the Veteran's behalf with respect to the claim 
to reopen.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As indicated in the Introduction, the Veteran 
presented evidence at a hearing before the undersigned VLJ. 















	(CONTINUED ON NEXT PAGE)




Entitlement to service connection for a right hip disorder 
secondary to service-connected lumbar spine disability.

Entitlement to service connection for a left hip disorder 
secondary to service-connected lumbar spine disability.

Entitlement to service connection for a right knee disorder 
secondary to service-connected lumbar spine disability.

Entitlement to service connection for a left knee disorder 
secondary to service-connected lumbar spine disability.

Entitlement to service connection for a right shoulder 
disorder to include as secondary to service-connected lumbar 
spine disability.

Entitlement to service connection for a left shoulder 
disorder to include as secondary to service-connected lumbar 
spine disability.

Entitlement to service connection for a cervical spine 
disorder to include as secondary to service-connected lumbar 
spine disability.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be 
(1) evidence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 
2004).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2009).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Credibility of statements and evidence

It is the province of the Board to determine credibility of 
witnesses and evidence in the record.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072, 1076 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit, citing Madden, recognized that the Board had 
inherent fact-finding ability. In addition, the Court has 
declared that in adjudicating a claim the Board has the 
responsibility to weigh and assess the evidence.  See Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

The Board assesses the statements of lay witnesses by first 
determining whether the witness is competent to make the 
statement at issue.  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience, and such evidence must be 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In its assessment of medical evidence, the Board can favor 
some medical evidence over other medical evidence so long as 
the Board adequately explains its reasons for doing so.  See 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the examiner reaches.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

Analysis

The Veteran essentially contends that his service-connected 
lumbar spine arthritis and herniated disc disability has 
caused problems with his right knee, hips, shoulders and 
cervical spine.  He seeks service connection.  As discussed 
above, the Veteran raised the issue of direct service 
connection by submitting evidence that the Veteran argues 
shows that the injuries he received during active duty 
service resulted in his current disabilities and he contends 
in the alternative that his conditions arose as a result of 
his service-connected lumbar spine disability.  Thus, the 
Board will analyze each claim under both theories of 
entitlement.


Direct service connection

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden supra.  The Board will 
address each element as to each disability in turn.

With regard to element (1) and the claims for bilateral hip, 
bilateral shoulder and right knee disorders, the Board 
observes that the November 2004 VA medical examiner found no 
"specific evidence" of any such pathology.  X-ray evidence 
reviewed by the November 2004 VA medical examiner indicated 
normal bilateral shoulders and bilateral hips.  The examiner 
further noted that while no x-ray of the Veteran's right knee 
was available, there were no objective findings of any knee 
pathology.  

On the other hand, Dr. C.L., a VA physician with a specialty 
of internal medicine, reported in a July 2007 ambulatory care 
note that the Veteran presented with limited range of motion 
of both shoulders, and noted that "from the objective data 
that is available thus far, he [the Veteran] does have DJD of 
the C-spine, L-spine, both shoulders, both hips and knees."  
The record includes October 2004 x-ray reports showing that 
the Veteran's bilateral hip images show "mild superior hip 
joint space narrowing is present;" right shoulder images 
show "mild-moderate acromioclavicular joint space narrowing 
is present;" and, left shoulder images show "moderate to 
severe acromioclavicular joint space narrowing is present."  
February 2006 MRI imaging reports state that the Veteran's 
right shoulder indicated "intact rotator cuff with 
tendinosis" and "OS acromial and AC joint hypertrophy."  

With regard to the Veteran's cervical spine, the Board 
observes that the October 2004 x-ray reports indicate 
"degenerative change," without acute fracture or 
subluxation.  March 2006 MRI reports indicate disc bulge at 
C3-4, C4-5, C5-6, and C6-7.  The November 2004 VA examiner 
noted limited range of motion of the cervical spine and x-ray 
evidence that showed "limited, if any" degenerative change.  
The examiner particularly noted that the Veteran's limited 
range of motion was consistent with arthritic changes.

Finally, an April 2006 VA examiner diagnosed the Veteran with 
mild degenerative joint disease of both knees; degenerative 
joint disease of the AC [acromioclavicular] joints; and 
normal bilateral hips.

After review of the record, the Board finds that element (1) 
is satisfied for the Veteran's bilateral hips by the evidence 
reported in the October 2004 x-ray reports.  The Veteran's 
shoulder disorder is evidenced by the October 2004 x-rays and 
April 2006 x-rays, and March 2006 MRI reports.  Element (1) 
is also satisfied for the Veteran's cervical spine by the 
evidence reported in the November 2004 examination, March 
2006 MRI reports and April 2006 VA examination.  Finally, 
element (1) for the Veteran's right knee is satisfied by the 
April 2006 examination.

With regard to element (2), the Board observes that the 
Veteran's service medical records indicate that he received 
x-rays on July 8, 1967, the date that the Veteran testified 
he was involved in a motor vehicle accident involving an Army 
ambulance that he drove and a car.  See February 2008 hearing 
transcript at page12.  The July 8, 1967, medical entry 
indicates that the Veteran stated that he was involved in a 
"car accident yesterday," and complained of pain in both 
hands, left leg and left shoulder.  The Board finds that 
element (2) is satisfied as to the claims for the left 
shoulder.

With regard to element (2) and the cervical spine, the Board 
observes that nothing in the Veteran's service treatment 
records indicate complaints of pain or other injury to the 
neck.  Nor is there any evidence the neck was treated.  
Indeed, x-rays were not taken of the neck, but were taken of 
the hands, left shoulder and lower leg and chest.

Similarly, there is no evidence in the Veteran's service 
treatment records regarding his right shoulder or bilateral 
hips.  No record was made of any complaints of pain in those 
joints and the x-rays taken do not reflect that the Veteran 
made any complaints of pain or other concern regarding the 
right shoulder or bilateral hips.  The Veteran's right knee 
was also not indicated in the July 1967 medical report or 
subsequent service treatment records.  The Board further 
observes that the Veteran did not complain or seek service 
connection for his neck, right shoulder or right knee or 
bilateral hips in his 1967 claim for VA benefits.  The 
November 1967 VA examiner indicated that the Veteran stated 
that he had "injured his back, left leg, left knee in a 
truck accident while stationed in Germany July 1967."

The Veteran's separation physical was conducted prior to the 
July 7, 1967, accident, so it provides little relevant 
evidence regarding injuries he may have received.  The 
Veteran testified, however, that the truck he was driving was 
not equipped with a seat belt and that when "I hit the 
guardrail from the left side I was holding the steering wheel 
with both hands and when I hit to the left, with no seatbelt, 
I slid right on my shoulder."  The Veteran continued to 
describe how he hit the dash with his knees.  See February 
2008 hearing transcript.  There is no contemporary report or 
investigation regarding the auto accident.  The Board notes 
that the Veteran's claim was filed more than 35 years after 
the accident occurred.

After review of the record, the Board finds that element (2) 
is not satisfied regarding the Veteran's bilateral hips, 
right shoulder or right knee.  The Veteran has not provided a 
statement describing how he injured his hips or shoulder 
during the accident.  He has stated that he hit his knees 
against the dashboard of the vehicle he was driving.  That 
statement, however, is not congruent with the contemporary 
medical evidence; there is nothing to suggest he did injury 
his hips, right shoulder or right knee.  The Board further 
finds that the history provided by the Veteran long after the 
accident happened is not as probative as the service 
treatment records that dispute the history provided as it 
regards injury to the Veteran's hips, right shoulder or right 
knee.  The Court has held that contemporaneous evidence has 
greater probative value than history as reported by the 
claimant.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

The Court has also held that the Board may consider whether a 
veteran's personal interest may affect the credibility of 
testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  Here, the Veteran obviously has an interest in 
obtaining service connection, although the Board observes 
that he has not testified or provided a statement indicating 
how he claims to have injured his right shoulder or bilateral 
hips in July 1967.  To the degree that he has reported that 
to physicians, however, the Board observes that his statement 
is still not supported by the record.  Thus, a physician's 
repetition of such statements does not add weight to the 
statement.  See, for example, Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described].

For the sake of completeness, the Board will briefly address 
the remaining Shedden element regarding the claims for 
service connection of the hips, right shoulder, cervical 
spine and right knee.  See Luallen v. Brown, 8 Vet. App. 92, 
95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a 
claim in the alternative].

The record evidence regarding a nexus between the Veteran's 
left shoulder condition and the July 7, 1967, accident 
includes a rather generic opinion of Dr. C.L., a VA 
physician.  Dr. C.L., after reviewing the Veteran's claims 
folder and examining the Veteran, stated the following:  
"[I]n my opinion, if his story is accurate, in my 
professional opinion his current condition is, as likely as 
not, to be related to injuries he sustained while serving 
upon active duty."  The Board considers the opinion generic 
because in the opinion, Dr. C.L. does not specifically 
address any particular injury or current condition.  Dr. C.L. 
also noted that it was "difficult more (sic) me to correlate 
his documented military medical history with current 
complaints."  He also stated that "his [the Veteran's] 
military records only document what seem to be minor injuries 
from a car accident."  

The record also includes the April 2006 VA examiner's 
conclusion that that Veteran's hips, right knee and shoulders 
are not related to the 1967 in-service motor vehicle 
accident.  The examiner stated:

It is evident from the review of the records and 
the exam that this patient [the Veteran] had an 
auto accident in 1967 that gave him some documented 
back injury and other contusions and bruising.  The 
current symptoms and complaints of the patient are 
not consistent with any relationship to that 
incident with regards to the hips, shoulders, or 
knees, and I feel that the pain in these areas is 
related to age.  There are no radiographic or 
clinical findings that support the stated pain 
symptoms.

The April 2006 examiner made a similar finding regarding the 
Veteran's cervical spine, noting that there was no evidence 
of cervical spine injury at the time of the in-service 
accident and that there had been little evidence of pain for 
thirty years following the accident.

Reviewing Dr. C.L.'s opinion in the context of the entire 
record, the Board finds that the medical evidence does not 
support the conclusion reached.  The medical records from Dr. 
A.B., a private physician whom the Veteran contends he has 
seen since shortly after his discharge from active duty, 
begin essentially with complaints of neck and back pain after 
a car accident in August 1975.  Additionally, the records 
show that the Veteran was again injured in a motor vehicle 
accident in August 1982 which caused pain on the left side of 
the neck and low back.  A January 2000 statement by Dr. A.B. 
opined that it was "as likely as not" the Veteran's back 
disability started with the 1967 in-service injury.  

There is nothing in the record that indicates that between 
1967 and 2000, the Veteran complained of any left shoulder 
condition.  Certainly, there are no medical records 
indicating that he complained of any such condition.  The 
Board observes that the mere fact of an in-service injury is 
not enough; there must be evidence of a chronic disability 
resulting from that injury.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
See 38 C.F.R. § 3.303(b) (2009).  Here, the record contains 
neither the evidence of a chronic left shoulder disability 
nor a showing of continuity of a left shoulder condition.

In sum, the Board finds that the clinical evidence supports 
the April 2006 examiner's conclusions and medical opinion.  
As noted above, the examiner indicated that there was nothing 
consistent with the current symptoms and the documented in-
service accident.  Neither is there consistency between the 
current symptoms and the history of the Veteran's complaints 
documented in the record.  For those reasons, the Board finds 
the April 2006 VA examiner's opinion more probative than the 
opinion of Dr. C.L.

The Board reiterates that although the Veteran may have 
explained to both Dr. C.L. and Dr. A.B. that he injured his 
right shoulder, cervical spine and bilateral hips during the 
July 1967 accident, his statement in that regard is not 
credible given the lack of any complaints or treatment of 
such problems at the time of the accident or subsequent to 
the accident.  The Board observes that the service treatment 
records does contain an April 1967 reference to low back pain 
and  the June 1967 separation physical reference to recurrent 
back pain and the note of back strain.  Those entries may 
support Dr. A.B.'s assessment regarding the Veteran's back to 
some extent.  But there are no contemporary records which 
support a medical nexus opinion regarding the Veteran's neck, 
right shoulder, right knee or hips, and Dr. A.B. did not make 
any opinion regarding the neck, shoulders or hips.

To the extent that the Veteran has contended that his 
cervical spine, bilateral shoulder and bilateral hip 
conditions were caused by the July 7, 1967, accident, the 
Board finds that there is no credible evidence that he is 
qualified to make such a nexus opinion.  The Board 
acknowledges that the Veteran served as a medic in the Army.  
However, he has not demonstrated and the record does not 
demonstrate that he has sufficient medical training or 
experience to make such a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In sum, the Board finds that Dr. C.L.'s opinion that the 
Veteran's "current complaints" were caused by the July 7, 
1967, accident is not supported by the clinical evidence, and 
relies, to a large extent, on the statements made by the 
Veteran.  The Board further finds that the April 2006 VA 
examiner's report is probative and supported by the medical 
evidence of record.  As the Board has already found the 
Veteran's statements are of suspect probability regarding 
neck, shoulders and hips.  In consideration of the entire 
record, the Board finds that element (3) is not met for the 
claims regarding service connection of the cervical spine, 
bilateral shoulders, bilateral hips or right knee.

Secondary service connection

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin supra.  The 
Board will address each element as to each claim in turn.

With regard to element (1), the Board has already found that 
the evidence demonstrates current cervical spine, right knee, 
bilateral shoulder and bilateral hip conditions.  

With regard to the claims for cervical spine, right knee, 
bilateral shoulder and bilateral hip conditions, the Board 
finds that element (2) has been satisfied; the Veteran is 
service-connected for a lumbar spine disability.

With regard to element (3), however, the record contains only 
one medical opinion.  The November 2004 examiner has opined 
that the cervical spine, bilateral shoulder and bilateral hip 
disorders are "less likely than not related to the low back 
service connected limited motion to lumbar spine."  There is 
no other medical opinion of record.  As above, to the extent 
that the Veteran's statements are evidence of a nexus between 
his low back disability and his cervical, bilateral shoulder 
and bilateral hip disorders, the Board has found he is not 
competent to render such an opinion.

After consideration of the entire record and for the reasons 
stated above, the Board finds that entitlement to service 
connection for cervical spine, bilateral shoulder, bilateral 
hip and right knee disorders are not warranted under either a 
theory of direct or secondary service connection.




Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a left knee disorder.

The pertinent law and regulations pertaining to service 
connection - in general and secondary service connection have 
been set out above and will not be repeated here.

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Analysis

The Veteran seeks to reopen his claim for entitlement to 
service connection for a left knee disorder.  As noted in the 
Introduction, the Veteran's original claim was denied in an 
unappealed December 1967 rating decision.  The Board finds 
that the decision is final.  

At the time of the decision, the evidence included the 
Veteran's service treatment records and a November 1967 VA 
medical examiner's report which stated that the Veteran 
contended that he injured his left knee in an accident in 
July 1967 while stationed in Germany.  The examiner noted the 
knee had full range of motion and crepitation elicited on 
motion.  The examiner diagnosed a "history of injury of the 
left knee."  The RO denied the claim because the evidence 
did not establish that the Veteran had a current disability.  

Evidence submitted since the December 1967 rating decision 
includes medical evidence of a left knee disorder.  August 
2002 VA medical notes show the Veteran as having left knee 
pain for "6-7 weeks," with swelling and limitation of 
motion.  An October 2002 orthopedic consult note indicates 
the Veteran complained of severe pain and inability to bend 
his left knee.  The impression was "IDK [internal 
derangement of knee], left knee, with torn medial meniscus 
and medial tibial plateau defect [and] chondromalacia 
patella."  A January 2003 orthopedic consult note indicates 
that the Veteran said that "he was involved in a car 
accident and was hit on the left thigh area on Jan. 1st this 
year."  Dr. C.L., a VA physician, noted in a January 10, 
2003, note that the Veteran "was involved in a MVA [motor 
vehicle accident] 1/1/03" and injured his head and back.  A 
November 2004 VA examiner noted that the Veteran's left knee 
was "postsurgical" and, according to the Veteran's history 
and x-ray findings, the pain presented was appropriate with 
medial joint line tenderness and degenerative changes.  The 
examiner indicated that the Veteran's left knee was "less 
likely than not related to the low back service connected 
limited motion to lumbar spine."  Finally, a February 2006 
MRI imaging report indicates that the Veteran's left knee 
shows "thinning and irregularity posterior aspect of the 
medial meniscus, possibly a postsurgical change, possibly a 
maceration," and "cluster of small synovial cysts posterior 
mid aspect of the knee."

The Board finds that the evidence submitted after the 
December 1967 rating decision is both new and material 
because it shows a current disability.  See Evans, supra.  .  
The claim for entitlement to service connection for a left 
knee disorder is accordingly reopened.

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not 
be sufficient to allow a grant of the benefits sought.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  

Procedural concerns

At this juncture, the Board must determine whether the duty 
to assist provisions have been complied with in relation to 
the issue of service connection for a left knee disorder.  As 
is more thoroughly discussed below, the Board finds that they 
have not been because the single medical opinion provided 
regarding nexus is inadequate.  For this reason, the claim 
for service connection for a left knee disorder is remanded.






Entitlement to a disability rating in excess of 40 percent 
for service-connected lumbar spine disability.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2009).


The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

Assignment of diagnostic code

The Veteran's service-connected lumbar spine disability is 
rated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 [Degenerative arthritis of the spine].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5242 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case 
(degenerative changes of the lumbar spine).  The Board notes, 
however, that the Veteran testified at the February 2008 
hearing that he had incapacitating episodes of back pain 
preventing him from getting out of bed about 5 or 6 times a 
month.  See February 2008 hearing transcript at pages 5-7.  
The Board observes that the Veteran's incapacitating episodes 
indicate that Diagnostic Code 5243 [Intervertebral disc 
syndrome] may be appropriate.  That Diagnostic Code is 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  

The Board notes that Note 1 to the Formula for Rating 
Intervertebral Disc Syndrome states the following:

Note (1): For purposes of evaluations under 
diagnostic code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.

The record does not include any evidence that the Veteran's 
incapacitating episodes require bedrest prescribed by a 
physician.  Instead, the Veteran testified that his episodes 
can last two-hours or longer, there was no testimony that a 
physician prescribed bedrest in the treatment.  Rather, the 
Veteran testified that he take pain killers to control the 
back pain.

In addition, the Veteran testified that he had pain radiating 
down his leg and particularly his left leg.  See February 
2008 hearing transcript at pages 5 and 10.  The Board 
observes that Note (1) to the general formula for rating 
spine disabilities states that the rater should "evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code."  However, the Board 
observes that there is no diagnosis of neuropathy or 
radiculopathy and there is no medical evidence showing such 
conditions and the Veteran has denied bowel or bladder 
control problems.  See for example, June 2002 VA examination.  

In sum, the Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the Veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the Veteran is appropriately rated under Diagnostic Code 
5242.
Specific schedular criteria

For Diagnostic Codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine provides that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

Specific schedular criteria

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).

Schedular rating

As is more thoroughly discussed below, the Veteran submitted 
his claim for an increased disability rating on May 19, 2004.  
The record includes a November 2004 VA examiner's report 
which states that the Veteran's lower back disability was 
manifested by limited range of motion.  The examiner reported 
the Veteran's flexion was 70 degrees before pain limits any 
further movement; extension of 20 degrees limited by pain; 
lateral bending to 30 degrees on each side; and rotation to 
40 degrees on each side.  The examiner noted that the 
Veteran's degenerative changes were the likely reason for his 
pain and limited motion.  The examiner did not note ankylosis 
of the spine to any extent.  

The record also contains the report of an April 2006 VA 
physician who examined the Veteran's lumbar spine condition.  
The examiner reported that the Veteran's gait was described 
as antalgic and the examiner observed that the Veteran used a 
cane to walk and was unable to walk more than a few yards.  
The Veteran reported moderate pain that occurs on a daily 
basis.  No ankylosis of the spine was noted in the 
thoracolumbar or cervical spine.  Using a goniometer, the 
examiner measured the Veteran's thoraco-lumbar active motion 
ranges of motion as flexion from 0-to-30 degrees; extension 
from 0-to-5 degrees; left and right lateral flexion from 0-
to-5 degrees; right and left lateral rotation from 0-to-5 
degrees.  Pain was described to begin at 0 degrees in all 
movements.  Passive flexion was measured at 0-to-30 degrees 
with pain beginning at 10 degrees; and, extension from 0-to5 
degrees with pain beginning at 0 degrees.  An additional 10 
degrees of limitation of motion on all planes was reported on 
repetitive use of the back due to pain.  

The diagnosis was lumbar spine pain, and the examiner noted 
that the Veteran stated he had not been employed since 2000 
because of joint pain.  The examiner noted the back had 
moderate effect on the Veteran's daily activities, such as 
shopping, exercise, feeding, bathing, dressing, and grooming.

As noted above, a higher 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure." See Lewis v. Derwinski, 
3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987); see also Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) (citing Dorland's Illustrated Medical Dictionary (27th 
ed. 1988) at 91).  Because ankylosis of any nature or degree 
is not diagnosed or suggested by the evidence, the Board 
finds that the criteria for a disability rating in excess of 
40 percent have not been met.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's lumbosacral disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board observes that the April 2006 examiner noted an 
additional 10 degrees of limitation of motion on all planes 
was reported on repetitive use of the back due to pain, and 
that the pain had a moderate effect on the Veteran's ability 
to conduct normal daily activities.  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc." See Webster's New World 
Dictionary, Third College Edition (1988) 871. 

The Board observes that the Veteran does not use a back 
brace, but complains that that he can not walk further than a 
few yards and that prolonged periods of sitting aggravate his 
painful lumbar back.  The Board also observes that the April 
2006 examiner noted that the Veteran's effort in performing 
range of motion examinations was poor.  In sum, the objective 
medical evidence of impairment of function due to pain alone 
does not serve to allow for the assignment of additional 
disability in excess of the 40 percent which has already been 
assigned.

Thus, assignment of additional disability based on DeLuca 
factors is not warranted.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  The Court observed 
that when a claim for an increased rating is granted, the 
effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 
2002).  

As noted in the Introduction above, the Veteran's most recent 
claim for an increased disability rating was filed in May 
2004. In this case, therefore, the relevant time period is 
from May 2003 to the present.  The assigned disability rating 
is 20 percent disabling from May 2003 to April 28, 2006.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned any period from May 2003 
to the present.


The evidence, described in detail above, shows November 2004 
ranges of motion of flexion as 0-to-70 degrees; extension of 
20 degrees limited by pain; lateral bending to 30 degrees on 
each side; and rotation to 40 degrees on each side.  Those 
ranges of motion do not meet the criteria for a disability 
rating higher than 20 percent disabling.  The only other 
evidence of record showing limited motion is the April 2006 
VA examiner's report that provided the basis for an increase 
of disability to 40 percent effective the date of the 
examination, April 29, 2009.  

Thus, increased disability ratings for the Veteran's service 
disability was not warranted for the period beginning one 
year before his claim.  Accordingly, there will be no staged 
ratings assigned.

Entitlement to an effective date earlier than April 29, 2006, 
for a disability rating in excess of 20 percent for service-
connected lumbar spine disability.

Increased ratings - effective dates

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1). For an increase 
in disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim
is received within 1 year from such date otherwise, date of 
receipt of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan 
v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 
Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

Analysis

The Veteran contends that he is entitled to an earlier 
effective date for his increased disability rating claim 
because, he believed, that his claim had been unbroken since 
his date of service connection.  See February 2008 hearing 
transcript at page 24.  The record clearly shows that the 
Veteran was granted service connection in the Board's 
September 2003 decision and the October 2003 rating decision 
provided an effective date of service connection as July 23, 
1999.  Accordingly, the Veteran's service-connected back 
disability has been rated as 20 percent disabling since the 
date of service connection until April 29, 2006, the date of 
his most recent disability examination, when the evidence 
supported a higher disability rating.  

More importantly, the record shows that the Veteran's claim 
for an increased disability rating was received by the RO on 
May 19, 2004.  In addition, there is no evidence within a one 
year prior to that date up to April 28, 2006, that shows his 
back condition warranted a disability rating in excess of 20 
percent.  As discussed above, the results of the November 
2004 VA examination do not meet the criteria of a disability 
rating under Diagnostic Code 5242 in excess of 20 percent.

In sum, there is no evidence that supports the Veteran's 
claim for an effective date earlier than April 29, 2006, for 
a 40 percent disability rating.  For those reasons, the Board 
finds that the criteria for an effective date earlier than 
April 29, 2006, for the assignment of a disability rating of 
40 percent for service-connected lumbar spine disability are 
not met.


ORDER

Entitlement to service connection for a right hip disorder 
secondary to service-connected lumbar spine disability is 
denied.

Entitlement to service connection for a left hip disorder 
secondary to service-connected lumbar spine disability is 
denied.

Entitlement to service connection for a right knee disorder 
secondary to service-connected lumbar spine disability is 
denied.

Entitlement to service connection for a right shoulder 
disorder to include as secondary to service-connected lumbar 
spine disability is denied.

Entitlement to service connection for a left shoulder 
disorder to include as secondary to service-connected lumbar 
spine disability is denied.

Entitlement to service connection for a cervical spine 
disorder to include as secondary to service-connected lumbar 
spine disability is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disorder is 
reopened; to this extent only, the appeal is allowed.

Entitlement to a disability rating in excess of 40 percent 
for service-connected lumbar spine disability is denied.

Entitlement to an effective date earlier than April 29, 2006, 
for a disability rating in excess of 20 percent for service-
connected lumbar spine disability is denied.




REMAND

Reasons for remand

Entitlement to service connection for a left knee disorder.

As noted, the Veteran's left knee was examined by the April 
2006 examiner, Dr. C.L. and the November 2004 VA examiner.  
All three have determined that the Veteran has degenerative 
changes in the left knee and evidence of post-surgical 
residuals.  The service treatment records show complaints of 
injury to his left knee during service and the Veteran 
submitted a claim for his left knee within three months of 
his discharge from active duty.  The determination of whether 
there is a nexus between the in-service event and the current 
left knee disorder remains murky.

The April 2006 examiner merely treated the Veteran's left 
knee in combination with his right knee, as did Dr. C.L.  In 
other words, there is no distinction made between the left 
knee and the other joints.  However, there is evidence the 
knee was injured during the July 1967 vehicle accident and 
evidence of injury of the left leg.  In addition, there has 
been no discussion of whether any intervening automobile 
accident evidenced in the record had any effect upon the 
Veteran's current left knee condition, and there has been no 
discussion whether the Veteran's current left knee 
degenerative joint disease could have been as a result of the 
injury incurred during service.

The Court has held that once VA undertakes the effort to 
provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (207).  The Secretary's 
duty to make reasonable efforts to assist in obtaining 
evidence necessary to substantiate a claim for benefits 
pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an 
examination that is adequate for rating purposes.  It is 
incumbent upon the rating official to ensure that a diagnosis 
or condition is described and supported in sufficient detail 
for evaluation purposes.  See 38 C.F.R. § 4.2 (2009).

Extraschedular consideration

The Board also finds that referral for extraschedular 
consideration for service-connected lumbar spine pain 
disability is warranted.  See 38 C.F.R. § 3.321 (b)(1) 
(2009).  The evidence of record shows that the Veteran's 
service-connected lumbar spine disability affects his ability 
to work.  Specifically, the April 2006 VA examiner noted that 
the Veteran reported he could not work due to his joints, 
including his service-connected back disability.  The Board 
notes that the Veteran also testified that he could not work 
due to his back pain.  See February 2008 hearing transcript 
at page 9.  Therefore, on remand, his claim should be 
referred to the Director, Compensation and Pension Services, 
for consideration of an extraschedular disability.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran in 
writing and determine whether he has 
obtained any treatment of his left knee or 
back from a private physician since April 
2006.  If any such records are identified, 
VBA should make reasonable efforts to 
obtain those records.  Any such records 
obtained should be associated with the 
Veteran's VA claims folder.

2.  VBA should obtain any VA treatment 
records pertaining to the Veteran and 
dated after February 2006, and associate 
them with the Veteran's VA claims folder.

3.  VBA should arrange for the Veteran to 
be examined by an appropriate VA physician 
who should determine the nature and degree 
of the Veteran's current left knee 
condition.  The examiner should provide an 
opinion whether the Veteran's left knee 
degenerative change was caused or 
aggravated by the Veteran's in-service 
active duty.  To the extent practicable, 
the examiner should provide an opinion 
whether and to what degree any injury 
which may have occurred after the 
Veteran's discharge in August 1967 has 
affected the Veteran's current left knee 
condition.  To the extent practicable, the 
examiner shall provide an opinion 
regarding the etiology of the Veteran's 
left knee condition, including left knee 
degenerative changes.  If any opinion can 
not be rendered without resort to mere 
speculation, the examiner shall state why 
that is the case.  The examiner's written 
report shall be associated with the 
Veteran's VA claims folder.

4.  Refer the Veteran's claim to the 
Director, Compensation and Pension 
Services, for consideration of an 
extraschedular disability rating for his 
service-connected lumbar spine disability. 

5.  After completion of the foregoing and 
any other development deemed necessary, 
VBA should readjudicate the Veteran's 
claim for entitlement to service 
connection for a left knee disorder.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


